 

Exhibit 10.7

 

OMNIBUS AMENDMENT TO 2014 TRANSACTION DOCUMENTS

 

This Omnibus Amendment to Transaction Documents (this “Amendment”) dated as of
August 3, 2015 (the “Effective Date”), is entered into by and among (i) MELA
Sciences, Inc., a Delaware corporation (the “Company”), and (ii) the holders of
the Company’s 4% Senior Secured Convertible Debentures due July 24, 2019 (the
“Debentures”) identified on the signature pages hereto (the “Purchasers” and
each, a “Purchaser”).

 

1.           Purpose. The Company and the Purchasers are parties to that certain
Securities Purchase Agreement dated as of July 21, 2014 (the “Purchase
Agreement”) and the Transaction Documents (as defined in the Purchase
Agreement). The Company has requested that the Purchasers agree to the following
amendments, waivers and consents, and the Purchasers agree to them on and
subject to the terms and conditions set forth herein and in reliance upon the
representations and warranties of the Company set forth herein:

 

(a)          amendment of the Purchase Agreement as set forth herein;

 

(b)          amendment and restatement of the Security Agreement;

 

(c)          amendment of the definition of Permitted Indebtedness in the
Debentures to permit the 2015 Debt Securities (as defined below);

 

(d)          waiver, by the Purchasers, of all pre-emptive rights, rights of
first refusal and similar rights that the Purchasers have in connection with the
Company’s issuance, pursuant to that certain Securities Purchase Agreement dated
as of June 22, 2015 (as amended, the “2015 Purchase Agreement”) among the
Company and the purchasers identified therein, of (i) the Company’s 2.25% Senior
Secured Convertible Debentures due June 22, 2020 (the “2015 Series A
Debentures”), (ii) the Company’s 2.25% Series B Senior Unsecured Convertible
Debentures due June 22, 2020 (the “2015 Series B Debentures” and, together with
the 2015 Series A Debentures, the “2015 Debentures”), (iii) the Company’s 9%
Senior Secured Notes (the “2015 Notes” and, together with the 2015 Debentures,
the “2015 Debt Securities”), with the original aggregate principal amount of the
2015 Debt Securities being $42,500,000, and (iv) the Company’s warrants to
purchase Common Stock issued in connection with the issuance of the 2015 Notes
(the “2015 Warrants”); and

 

(e)          consent, by the Purchasers, to the grant by the Company of liens
over the Collateral (as defined in the Security Agreement) as security for the
Company’s obligations under the 2015 Series A Debentures and the 2015 Notes
(collectively, the “2015 Secured Debt Securities”).

 

All capitalized terms used but not defined in this Amendment have the meanings
given to them in the Purchase Agreement.

 

2.            Amendments to Purchase Agreement. The Purchase Agreement is hereby
amended as follows:

 

(a)          Schedule 3.1(aa) to the Purchase Agreement is amended and restated
in its entirety as Schedule 3.1(aa) attached hereto.

 



 

 

 

(b)          Sections 4.12(c), (d) and (e) of the Purchase Agreement are hereby
amended and restated in their entirety as follows:

 

(c)          any Purchaser desiring to participate in such Subsequent Financing
must provide written notice to the Company by not later than 5:30 p.m. (New York
City time) on the second (2nd) Trading Day after all of the Purchasers have
received the Subsequent Financing Notice that such Purchaser is willing to
participate in the Subsequent Financing, the amount of such Purchaser’s
participation, and representing and warranting that such Purchaser has such
funds ready, willing, and available for investment on the terms set forth in the
Subsequent Financing Notice. If the Company receives no such notice from a
Purchaser as of such second (2nd) Trading Day, such Purchaser shall be deemed to
have notified the Company that it does not elect to participate;

 

(d)          if by 5:30 p.m. (New York City time) on the second (2nd) Trading
Day after all of the Purchasers have received the Subsequent Financing Notice,
notifications by the Purchasers of their willingness to participate in the
Subsequent Financing (or to cause their designees to participate) is, in the
aggregate, less than the Participation Maximum, then the Company may effect the
remaining portion of such Participation Maximum on the terms and with the
Persons set forth in the Subsequent Financing Notice;

 

(e)          if by 5:30 p.m. (New York City time) on the second (2nd) Trading
Day after all of the Purchasers have received the Subsequent Financing Notice,
the Company receives responses to a Subsequent Financing Notice from Purchasers
seeking to purchase more than the aggregate amount of the Participation Maximum,
each such Purchaser shall have the right to purchase its Pro Rata Portion (as
defined below) of the Participation Maximum. “Pro Rata Portion” means the ratio
of (x) the Subscription Amount of Securities purchased on the Closing Date by a
Purchaser participating under this Section 4.12 and (y) the sum of the aggregate
Subscription Amounts of Securities purchased on the Closing Date by all
Purchasers participating under this Section 4.12.

 



2

 

 

(c)          Section 5.18 of the Purchase Agreement is hereby amended and
restated in its entirety as follows:

 

5.18          Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under the Transaction Documents are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereto or thereto, shall be deemed to constitute the Purchasers as, and
the Company acknowledges that the Purchasers do not so constitute, a
partnership, an association, a joint venture or any other kind of group or
entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group or entity with respect to such obligations or the
transactions contemplated by the Transaction Documents or any matters, and the
Company acknowledges that the Purchasers are not acting in concert or as a
group, and the Company shall not assert any such claim with respect to such
obligations or the transactions contemplated by the Transaction Documents. The
decision of each Purchaser to purchase Securities pursuant to the Transaction
Documents has been made by such Purchaser independently of any other Purchaser.
Each Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with such Purchaser making its investment hereunder and
that no other Purchaser will be acting as agent of such Purchaser in connection
with monitoring such Purchaser’s investment in the Securities. The Company and
each Purchaser confirms that each Purchaser has independently participated with
the Company and its Subsidiaries in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement or out
of any other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. Each Purchaser has been represented by its own separate legal counsel
in its review and negotiation of the Transaction Documents. For reasons of
administrative convenience only, each Purchaser and its respective counsel have
chosen to communicate with the Company through GP. GP does not represent the
Purchasers other than Broadfin. EGS does not represent the Purchasers other than
Sabby. The Company has elected to provide all Purchasers with the same terms and
Transaction Documents for the convenience of the Company and not because it was
required or requested to do so by any of the Purchasers. The use of a single
agreement to effectuate the purchase and sale of the Securities contemplated
hereby was solely in the control of the Company, not the action or decision of
any Purchaser, and was done solely for the convenience of the Company and its
Subsidiaries and not because it was required or requested to do so by any
Purchaser. It is expressly understood and agreed that each provision contained
in this Agreement and in each other Transaction Document is between the Company,
each Subsidiary and a Purchaser, solely, and not between the Company, its
Subsidiaries and the Purchasers collectively and not between and among the
Purchasers.

 

3.           Amendment to Security Agreement. The Security Agreement is hereby
amended by amending and restating the Security Agreement in its entirety in the
form attached hereto as Exhibit A.

 

4.           Amendment to Debentures. Each of the Debentures is hereby amended
by replacing the definition of “Permitted Indebtedness” in Section 1 therein in
its entirety as follows:

 

“Permitted Indebtedness” means (a) the indebtedness evidenced by the Debentures,
(b) the Indebtedness set forth on Schedule 3.1(aa) attached to the Purchase
Agreement, (c) lease obligations and purchase money indebtedness of up to
$150,000, in the aggregate per year, incurred in connection with the acquisition
of capital assets and lease obligations with respect to newly acquired or leased
assets, and (d) other indebtedness incurred in the ordinary course of business
up to $250,000 at any time outstanding.

 



3

 

 

5.           Waiver and Consent by Purchasers. Each of the Purchasers hereby
irrevocably and unconditionally (i) waives any and all rights it may have
pursuant to the Purchase Agreement, including but not limited to Section 4.12
therein, which conflict with the consummation of the transactions contemplated
by the 2015 Purchase Agreement and the agreements executed in connection
therewith, including the issuance of the 2015 Debt Securities and the 2015
Warrants, and (ii) consents to the issuance by the Company of the 2015 Debt
Securities and the 2015 Warrants and the grant by the Company of liens over the
Collateral as security for the Company’s obligations under the 2015 Secured Debt
Securities.

 

6.           Representations and Warranties.

 

(a)          The Company represents and warrants to the Purchasers that (i) the
Purchasers are the only holders of Debentures registered on the Debenture
Register as of the date hereof, (ii) according to the Company’s share register,
as of the date hereof the Purchasers hold a majority in interest of the
Securities, (iii) after giving effect to this Amendment, no Event of Default
exists; (iv) the Company has performed and complied with all covenants,
agreements, obligations and conditions contained in the Purchase Agreement and
the Transaction Documents that are required to be performed or complied with by
it; and (v) no injunction or restraining order is in effect prohibiting the
transactions contemplated hereby. The Company acknowledges, confirms and agrees
that, as of the date hereof, the Company has no knowledge of any offsets,
defenses, claims or counterclaims against any Purchaser with respect to any of
the Company’s liabilities and obligations to the Purchasers under the
Transaction Documents.

 

(b)          Each of the Purchasers represents and warrants to the Company that
such Purchaser, without having conducted any investigation, does not know of any
injunction or restraining order in effect prohibiting such Purchaser from
consummating the transactions contemplated hereby.

 

7.           Effectiveness. This Amendment will become effective upon receipt by
the Agent of (a) counterparts of this Amendment executed by the Company and each
Purchaser, (b) the effectiveness, according to its terms, of that certain
Omnibus Amendment to 2015 Transaction Documents dated on or about the date
hereof among the Company and the purchasers identified therein, and (c)
reimbursement for all expenses incurred in connection with this Amendment
(including all reasonable attorney’s fees and expenses) and invoiced to the
Company.

 



4

 

 

8.           Miscellaneous. Except as expressly amended herein, all of the terms
and conditions of the Transaction Documents remain unchanged and in full force
and effect, and each Transaction Document (as modified herein) is hereby
ratified and confirmed. This Amendment may be executed in counterparts, each of
which shall constitute an original but all of which shall together constitute
one and the same Amendment. The execution of this Amendment and acceptance of
any documents related hereto shall not be deemed to be a waiver of any breach,
or Event of Default under the Transaction Documents, whether or not known to
Agent or any Purchaser and whether or not existing on the date of this
Amendment. Any determination that any provision of this Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this Amendment. All rights and obligations hereunder,
including matters of construction, validity, and performance, shall be governed
by and construed in accordance with the law of the State of New York, without
regard to the conflicts of law provisions of the State of New York or of any
other state.

 

[Signature Page Follows]

 



5

 

 

IN WITNESS WHEREOF, the parties have caused this Omnibus Amendment to 2014
Transaction Documents to be duly executed and delivered by their proper and duly
authorized representatives as of the date and year first written above.

 



  COMPANY:       MELA SCIENCES, INC.       By:     

Michael R. Stewart

Chief Executive Officer



 

[SIGNATURE PAGES OF PURCHASERS FOLLOW]

 



[Signature page to Omnibus Amendment TO 2014 Transaction Documents]

 

 

[SIGNATURE PAGE OF PURCHASER TO OMNIBUS AMENDMENT
TO 2014 TRANSACTION DOCUMENTS] 



    Name of Investing Entity:   



    Signature of Authorized Signatory of Investing Entity:    



    Name of Authorized Signatory:    



    Title of Authorized Signatory:    

 



 

 

   

Schedule 3.1(aa)

 

Indebtedness

 

the 2015 Debt Securities

 



 

 

 

Exhibit A

 

Amended and Restated Security Agreement

 



 

 

 

AMENDED AND RESTATED
SECURITY AGREEMENT

 

This AMENDED AND RESTATED SECURITY AGREEMENT, dated as of August 3, 2015 (this
“Agreement”), is among MELA Sciences, Inc., a Delaware corporation (the
“Company”), any Additional Debtors (as such term is defined herein and, together
with the Company, the “Debtors”), and the holders (collectively, the “Secured
Parties”) of the Company’s 4% Senior Secured Convertible Debentures due July 24,
2019, in the original aggregate principal amount of $15,000,000 (collectively,
the “Debentures”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Purchase Agreement (as defined in the Debentures), the
Secured Parties have severally extended to the Company the loans evidenced by
the Debentures; and

 

WHEREAS, the Debtors as of the date hereof are parties to that certain Security
Agreement dated as of July 21, 2014 (the “Existing Security Agreement”) entered
into pursuant to the Purchase Agreement;

 

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, having the consent of the requisite
Purchasers (as such term is defined in the Purchase Agreement), hereby agree to
amend and restate in its entirety the Existing Security Agreement as follows:

 

1.           Certain Definitions. As used in this Agreement, the following terms
shall have the meanings set forth in this Section 1. Terms used but not
otherwise defined in this Agreement that are defined in Article 9 of the UCC
(such as “account”, “chattel paper”, “commercial tort claim”, “deposit account”,
“document”, “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 9 of the UCC.

 



 

 

 

(a)          “Collateral” means the collateral in which the Secured Parties are
granted a security interest by this Agreement and includes the following
personal property of the Debtors, whether presently owned or existing or
hereafter acquired or coming into existence, wherever situated, and all
additions and accessions thereto and all substitutions and replacements thereof,
and all proceeds, products and accounts thereof, including, without limitation,
all proceeds from the sale or transfer of the Collateral and of insurance
covering the same and of any tort claims in connection therewith, and all
dividends, interest, cash, notes, securities, equity interest or other property
at any time and from time to time acquired, receivable or otherwise distributed
in respect of, or in exchange for, any or all of the Pledged Securities (as
defined below):

 

(i)          All goods, including, without limitation, (A) all machinery,
equipment, computers, motor vehicles, trucks, tanks, boats, ships, appliances,
furniture, special and general tools, fixtures, test and quality control devices
and other equipment of every kind and nature and wherever situated, together
with all documents of title and documents representing the same, all additions
and accessions thereto, replacements therefor, all parts therefor, and all
substitutes for any of the foregoing and all other items used and useful in
connection with any Debtor’s businesses and all improvements thereto; and (B)
all inventory;

 

(ii)         All contract rights and other general intangibles, including,
without limitation, all partnership interests, membership interests, stock or
other securities, other than Excluded Property, rights under any of the
Organizational Documents, agreements related to the Pledged Securities,
licenses, distribution and other agreements, computer software (whether
“off-the-shelf”, licensed from any third party or developed by any Debtor),
computer software development rights, leases, franchises, customer lists,
quality control procedures, grants and rights, goodwill, Intellectual Property
and income tax refunds;

 

(iii)        All accounts, together with all instruments, all documents of title
representing any of the foregoing, all rights in any merchandising, goods,
equipment, motor vehicles and trucks which any of the same may represent, and
all right, title, security and guaranties with respect to each account,
including any right of stoppage in transit;

 

(iv)        All documents, letter-of-credit rights, instruments and chattel
paper;

 

(v)         All commercial tort claims;

 

(vi)        All deposit accounts and all cash (whether or not deposited in such
deposit accounts);

 

(vii)       All investment property and all ownership and/or other equity
interests in each Subsidiary, including, without limitation, the Subsidiary
Equity Interests, and, in each case, all certificates representing such shares
and/or equity interests and, in each case, all rights, options, warrants, stock,
other securities and/or equity interests that may hereafter be received,
receivable or distributed in respect of, or exchanged for, any of the foregoing
and all rights arising thereunder or in connection therewith, including, but not
limited to, all dividends, interest and cash, other than Excluded Property
(collectively, the “Pledged Securities”);

 

(viii)      All supporting obligations; and

 

(ix)        All files, records, books of account, business papers, and computer
programs; and

 

(x)          the products and proceeds of all of the foregoing.

 



2

 

 

Notwithstanding the foregoing, (A) nothing herein shall be deemed to constitute
the grant of a security interest in, or an assignment of, any asset (i) in which
a security interest or assignment is void by operation of applicable law, or is
otherwise prohibited by applicable law (in each case to the extent that such
applicable law is not overridden by Sections 9-406, 9-407 and/or 9-408 of the
UCC or other similar applicable law), or (ii) subject to any governmental
permit, approval or license not related to Intellectual Property, if and to the
extent that a security interest therein, or assignment thereof, is prohibited by
or in violation of (x) any applicable law, or (y) a term, provision or condition
of any such governmental permit, approval or license (unless in each case, such
applicable law, term, provision or condition would be rendered ineffective with
respect to the creation of such security interest pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the UCC); provided, however, that to the extent
permitted by applicable law, this Agreement shall create a valid security
interest in such asset and, to the extent permitted by applicable law, this
Agreement shall create a valid security interest in the proceeds of such asset
and (B) the Collateral does not include any Excluded Property.

 

(b)          “Commencement Notice” means a written notice, given by any Secured
Party to the other Secured Parties in accordance with the notice provisions set
forth in the Purchase Agreement, pursuant to which such Secured Party notifies
the other Secured Parties (i) of the existence of one or more Events of Default,
including a reasonably detailed description of each such Event of Default, and
(ii) of such Secured Party’s intent to commence the exercise of one or more of
the remedies provided for under this Agreement with respect to all or any
portion of the Collateral as a consequence thereof, including a reasonably
detailed description of the remedial action such Secured Party proposes to take.

 

(c)          “Event of Default” has the meaning ascribed to such term in the
Debentures.

 

(d)          “Excluded Property” means 35% of the equity interests in any
Subsidiary organized in a jurisdiction outside of the United States.

 

(e)          “Intellectual Property” means the collective reference to all
rights, priorities and privileges relating to intellectual property, whether
arising under United States, multinational or foreign laws or otherwise,
including, without limitation, (i) all copyrights arising under the laws of the
United States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.

 



3

 

 

(f)          “Liens” has the meaning ascribed to such term in the Purchase
Agreement.

 

(g)          “Majority in Interest” means, at any time of determination, the
majority in interest (based on then-outstanding principal amounts of Debentures
at the time of such determination) of the Secured Parties.

 

(h)          “Necessary Endorsement” means undated stock powers endorsed in
blank or other proper instruments of assignment duly executed and such other
instruments or documents as the Agent may reasonably request.

 

(i)          “Obligations” means all of the liabilities and obligations
(primary, secondary, direct, contingent, sole, joint or several) due or to
become due, or that are now or may be hereafter contracted or acquired, or owing
to, of any Debtor to the Secured Parties, under this Agreement, the Debentures,
the Subsidiary Guarantee (to be entered into pursuant to the terms of the
Purchase Agreement by any Additional Debtors) (the “Guarantee”), the other
Transaction Documents and any other instruments, agreements or other documents
executed and/or delivered in connection herewith or therewith, in each case,
whether now or hereafter existing, voluntary or involuntary, direct or indirect,
absolute or contingent, liquidated or unliquidated, whether or not jointly owed
with others, and whether or not from time to time decreased or extinguished and
later increased, created or incurred, and all or any portion of such obligations
or liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from any of the Secured Parties as a
preference, fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time. Without
limiting the generality of the foregoing, the term “Obligations” shall include,
without limitation: (i) principal of, and interest on the Debentures and the
loans extended pursuant thereto; (ii) any and all other fees, indemnities,
costs, obligations and liabilities of the Debtors from time to time under or in
connection with this Agreement, the Debentures, the Guarantee, the other
Transaction Documents and any other instruments, agreements or other documents
executed and/or delivered in connection herewith or therewith; and (iii) all
amounts (including but not limited to post-petition interest) in respect of the
foregoing that would be payable but for the fact that the obligations to pay
such amounts are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving any Debtor.

 

(j)          “Organizational Documents” means with respect to any Debtor, the
documents by which such Debtor was organized (such as a certificate of
incorporation, certificate of limited partnership or articles of organization,
and including, without limitation, any certificates of designation for preferred
stock or other forms of preferred equity) and which relate to the internal
governance of such Debtor (such as bylaws, a partnership agreement or an
operating, limited liability or members agreement).

 



4

 

 

(k)          “Permitted Liens” has the meaning ascribed to such term in the
Debentures.

 

(l)          “Permitted Secured Party” means, with respect to the exercise of
any remedy provided for under this Agreement, any Secured Party that has
delivered a Commencement Notice with respect to the exercise of such remedy to
the other Secured Parties and has not received a Veto Notice with respect
thereto within the Veto Period (other than a Commencement Notice as to which the
Veto Period does not apply); provided, however, there shall only be a single
Permitted Secured Party that may exercise any specific remedy at any one time
(it being agreed that if a Commencement Notice is delivered by more than one
Secured Party with respect to any remedy provided for under this Agreement, then
the first Secured Party to deliver a Commencement Notice and not receive a Veto
Notice within the Veto Period shall be the only Secured Party that may exercise
such remedy).

 

(m)          “Pledged Interests” has the meaning ascribed to such term in
Section 4(j).

 

(n)          “Pledged Securities” has the meaning ascribed to such term in
Section 1(a).

 

(o)          “Significant Secured Party” means, on any date of determination,
any Secured Party holding twenty-five percent (25%) or more of the aggregate
principal amount of Debentures outstanding on such date.

 

(p)          “Veto Notice” means, with respect to any Commencement Notice (other
than a Commencement Notice as to which the Veto Period does not apply), a
written notice given by any Significant Secured Party to the other Secured
Parties in accordance with the notice provisions set forth in the Purchase
Agreement pursuant to which such Significant Secured Party notifies the other
Secured Parties of its objection to the commencement of the remedial action
specified in such Commencement Notice and certifies that, to the best of its
knowledge, it is a Significant Secured Party.

 

(q)          “Veto Period” means, with respect to any Commencement Notice (other
than a Commencement Notice given by a Significant Secured Party at a time when
such Significant Secured Party is the only the Significant Secured Party), the
period of ten (10) consecutive calendar days following the delivery of such
Commencement Notice to the Secured Parties.

 

(r)          “UCC” means the Uniform Commercial Code of the State of New York
and or any other applicable law of any state or states which has jurisdiction
with respect to all, or any portion of, the Collateral or this Agreement, from
time to time.

 



5

 

 

2.           Grant of Security Interest in Collateral. As an inducement for the
Secured Parties to extend the loans evidenced by the Debentures and to secure
the complete and timely payment, performance and discharge in full, as the case
may be, of all of the Obligations, each Debtor hereby unconditionally and
irrevocably pledges, grants and hypothecates to the Secured Parties a security
interest in and to, a lien upon and a right of set-off against all of their
respective right, title and interest of whatsoever kind and nature in and to,
the Collateral (a “Security Interest” and, collectively, the “Security
Interests”).

 

3.           Delivery of Certain Collateral. Contemporaneously or prior to the
execution of this Agreement, each Debtor shall deliver or cause to be delivered
to the Agent any and all certificates and other instruments or documents
representing any of the Collateral, together with all Necessary Endorsements. If
and when the Collateral includes Pledged Securities, each Debtor shall deliver
or cause to be delivered to the Agent any and all certificates and other
instruments representing or evidencing such Pledged Securities, together with
all Necessary Endorsements and each Organizational Document governing such
Pledged Securities.

 

4.           Representations, Warranties, Covenants and Agreements of the
Debtors. Except as set forth under the corresponding section of the disclosure
schedules delivered to the Secured Parties concurrently herewith (the
“Disclosure Schedules”), which Disclosure Schedules shall be deemed a part
hereof, each Debtor represents and warrants to, and covenants and agrees with,
the Secured Parties as follows:

 

(a)          Each Debtor has the requisite corporate, partnership, limited
liability company or other entity power and authority to enter into this
Agreement and otherwise to carry out its obligations hereunder. The execution,
delivery and performance by each Debtor of this Agreement and the filings
contemplated herein have been duly authorized by all necessary action on the
part of such Debtor and no further action is required by such Debtor. This
Agreement has been duly executed by each Debtor. This Agreement constitutes the
legal, valid and binding obligation of each Debtor, enforceable against each
Debtor in accordance with its terms except as such enforceability may be limited
by applicable bankruptcy, insolvency, reorganization and similar laws of general
application relating to or affecting the rights and remedies of creditors and by
general principles of equity.

 

(b)          The Debtors have no place of business or offices where their
respective books of account and records are kept (other than temporarily at the
offices of its attorneys or accountants) or places where Collateral is stored or
located, except as set forth on Schedule 4.(b) attached hereto. Except as
disclosed on Schedule 4.(b), (i) no Debtor owns any real property and (ii) none
of the Collateral is in the possession of any consignee, bailee, warehouseman,
agent or processor.

 

(c)          Except for Permitted Liens, each of the Debtors is the sole owner
of the Collateral it purports to own (except for non-exclusive licenses granted
by any Debtor in the ordinary course of business), free and clear of any Liens
and is fully authorized to grant the Security Interests. Except as set forth on
Schedule 4.(c) attached hereto, there is not on file in any governmental or
regulatory authority, agency or recording office an effective financing
statement, security agreement, license or transfer or any notice of any of the
foregoing (other than those that will be filed in favor of the Secured Parties
pursuant to this Agreement) covering or affecting any of the Collateral. Except
as set forth on Schedule 4.(c) attached hereto and except pursuant to this
Agreement, as long as this Agreement shall be in effect, the Debtors shall not
execute and shall not knowingly permit to be on file in any such office or
agency any other financing statement or other document or instrument (except to
the extent filed or recorded in favor of the Secured Parties pursuant to the
terms of this Agreement).

 



6

 

 

(d)          No written claim has been received that any material portion of
Collateral or any Debtor’s use of any material portion of Collateral violates
the rights of any third party. There has been no adverse decision to any
Debtor’s claim of ownership rights in or exclusive rights to use the Collateral
in any jurisdiction or to any Debtor’s right to keep and maintain such
Collateral in full force and effect, and there is no legal proceeding involving
said rights pending or, to the best knowledge of any Debtor, threatened in
writing before any court, judicial body, administrative or regulatory agency,
arbitrator or other governmental authority.

 

(e)          Each Debtor shall at all times maintain its books of account and
records relating to the Collateral at its principal place of business and its
Collateral at the locations set forth on Schedule 4.(b) attached hereto and may
not relocate such books of account and records or tangible Collateral unless it
delivers to the Secured Parties at least 10 days prior to such relocation
(i) written notice of such relocation and the new location thereof (which must
be within the United States) and (ii) evidence that appropriate financing
statements under the UCC and other necessary documents have been filed and
recorded and other steps have been taken to perfect the Security Interests to
create in favor of the Secured Parties a valid, perfected and continuing
perfected first priority lien in the Collateral, subject to Permitted Liens.

 

(f)          This Agreement creates in favor of the Secured Parties a valid
security interest in the Collateral located in the United States, subject only
to Permitted Liens, securing the payment and performance of the Obligations.
Upon making the filings described in this Agreement, all security interests
created hereunder in any Collateral located in the United States which may be
perfected by filing Uniform Commercial Code financing statements will have been
duly perfected. Except for the filing of the Uniform Commercial Code financing
statements referred to in the immediately following paragraph, the recordation
of the Intellectual Property Security Agreement (as defined in Section 4(p)
hereof) with respect to copyrights and copyright applications in the United
States Copyright Office referred to in paragraph (m), the execution and delivery
of deposit account control agreements satisfying the requirements of Section
9-104(a)(2) of the UCC with respect to each deposit account of the Debtors, and
the delivery of the certificates and other instruments provided in Section 3, no
action is necessary to create, perfect or protect the security interests created
hereunder in Collateral located in the United States. Without limiting the
generality of the foregoing, except for the filing of said financing statements,
the recordation of said Intellectual Property Security Agreement and the
execution and delivery of said deposit account control agreements, no consent of
any third parties and no authorization, approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for (i) the execution, delivery and performance of this Agreement, (ii)
the creation or perfection of the Security Interests created hereunder in the
Collateral located in the United States or (iii) the enforcement of the rights
of the Agent and the Secured Parties hereunder, other than consents from holders
of Permitted Liens obtained in writing and delivered to the Secured Parties
prior to the date of this Agreement.

 



7

 

 

(g)          Each Debtor hereby authorizes each of the Secured Parties to file
one or more financing statements under the UCC, with respect to the Security
Interests, with the proper filing and recording agencies in any jurisdiction
deemed proper by it.

 

(h)          The execution, delivery and performance of this Agreement by the
Debtors does not (i) violate any of the provisions of any Organizational
Documents of any Debtor or any judgment, decree, order or award of any court,
governmental body or arbitrator or any applicable law, rule or regulation
applicable to any Debtor or (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any material
agreement, or credit facility, to which any Debtor is a party or by which any
property or asset of any Debtor is bound or affected. If any, all required
consents (including, without limitation, from stockholders or creditors of any
Debtor) necessary for any Debtor to enter into and perform its obligations
hereunder have been obtained.

 

(i)          The capital stock and other equity interests listed on Schedule
4.(i) hereto (the “Subsidiary Equity Interests”) represent all of the capital
stock and other equity interests of the Subsidiaries, and represent all capital
stock and other equity interests owned, directly or indirectly, by the Debtors.
All of the Subsidiary Equity Interests are validly issued, fully paid and
nonassessable. Each Debtor that is indicated on Schedule 4.(i) to be the owner
of Subsidiary Equity Interests is the legal and beneficial owner of such
Subsidiary Equity Interests, free and clear of any lien, security interest or
other encumbrance except for the security interests created by this Agreement
and other Permitted Liens.

 

(j)          The ownership and other equity interests in partnerships and
limited liability companies (if any) included in the Collateral (the “Pledged
Interests”) by their express terms do not provide that they are securities
governed by Article 8 of the UCC and are not held in a securities account or by
any financial intermediary.

 

(k)          Except for Permitted Liens, each Debtor shall at all times maintain
the liens and Security Interests provided for hereunder as valid and perfected
first priority liens and security interests in the Collateral located in the
United States in favor of the Secured Parties until this Agreement and the
Security Interest hereunder shall be terminated pursuant to Section 14 hereof.
Each Debtor hereby agrees to defend the same against the claims of any and all
persons and entities. Each Debtor shall safeguard and protect all Collateral for
the account of the Secured Parties. At the request of any of the Secured
Parties, each Debtor will authorize each of the Secured Parties at any time or
from time to time as reasonably necessary one or more financing statements
pursuant to the UCC in form reasonably satisfactory to the Secured Parties and
will pay the cost of filing the same in all public offices wherever filing is,
or is deemed by the Secured Parties to be, necessary to effect the rights and
obligations provided for herein. Without limiting the generality of the
foregoing, each Debtor shall pay all fees, taxes and other amounts necessary to
maintain the Collateral and the Security Interests hereunder, and each Debtor
shall obtain and furnish to the Agent from time to time, upon reasonable
request, such releases and/or subordinations of claims and liens which may be
required to maintain the priority of the Security Interests hereunder.

 



8

 

 

(l)          No Debtor will transfer, pledge, hypothecate, encumber, license,
sell or otherwise dispose of any of the Collateral (except for non-exclusive
licenses granted by a Debtor in its ordinary course of business, sales of
inventory by a Debtor in its ordinary course of business and other Collateral
which is no longer useful or material to a Debtor’s business) without the prior
written consent of a Majority in Interest.

 

(m)          Each Debtor shall keep and preserve its equipment, inventory and
other tangible Collateral in good condition, repair and order, subject to
ordinary wear and tear, and shall not operate or locate any such Collateral (or
cause to be operated or located) in any area excluded from insurance coverage.

 

(n)          Each Debtor shall maintain with financially sound and reputable
insurers, insurance with respect to the Collateral, including Collateral
hereafter acquired, against loss or damage of the kinds and in the amounts
customarily insured against by entities of established reputation having similar
properties similarly situated and in such amounts as are customarily carried
under similar circumstances by other such entities and otherwise as is prudent
for entities engaged in similar businesses but in any event sufficient to cover
the full replacement cost thereof. Each Debtor shall cause each insurance policy
issued in connection herewith to provide, and the insurer issuing such policy to
certify to the Secured Parties, that (a) the Secured Parties will be named as
lender loss payees and additional insureds under each such insurance policy; (b)
if such insurance be proposed to be cancelled or materially changed for any
reason whatsoever, such insurer will promptly notify the Secured Parties and
such cancellation or material change shall not be effective as to the Secured
Parties for at least thirty (30) days after receipt by the Secured Parties of
such notice, unless the effect of such change is to extend or increase coverage
under the policy; and (c) the Secured Parties will have the right (but no
obligation) at its election to remedy any default in the payment of premiums
within thirty (30) days of notice from the insurer of such default. If no Event
of Default exists and if the aggregate insurance policy proceeds arising out of
any claim or series of related claims do not exceed $100,000, loss payments in
each instance will be applied by the Debtors to the repair and/or replacement of
property with respect to which the loss was incurred to the extent reasonably
feasible, and any loss payments or the balance thereof remaining, to the extent
not so applied, shall be payable to the Debtors; provided, however, that
payments received by the Debtors after an Event of Default occurs and is
continuing or in excess of $100,000 for any occurrence or series of related
occurrences shall be paid to the Secured Parties and, if received by the
Debtors, shall be held in trust for the Secured Parties and immediately paid
over to the Secured Parties unless otherwise directed in writing by the Secured
Parties. Copies of such policies or the related certificates, in each case,
naming the Secured Parties as lender loss payee and additional insured shall be
delivered to the Secured Parties at least annually and at the time any new
policy of insurance is issued.

 



9

 

 

(o)          Each Debtor shall, within ten (10) days of obtaining knowledge
thereof, advise the Secured Parties promptly, in sufficient detail, of any
material adverse change in the Collateral as a whole, and of the occurrence of
any event which would have a material adverse effect on the value of the
Collateral as a whole or on the Secured Parties’ security interest therein.

 

(p)          Each Debtor shall promptly execute and deliver to the Secured
Parties such further deeds, mortgages, assignments, security agreements,
financing statements or other instruments, documents, certificates and
assurances and take such further action as any Secured Party may from time to
time reasonably request to perfect, protect or enforce the Secured Parties’
security interest in the Collateral including, without limitation, if
applicable, the execution and delivery of a separate security agreement with
respect to each Debtor’s Intellectual Property (“Intellectual Property Security
Agreement”) in which the Secured Parties have been granted a security interest
hereunder, substantially in a form reasonably acceptable to the Secured Parties,
which Intellectual Property Security Agreement, other than as stated therein,
shall be subject to all of the terms and conditions hereof.

 

(q)          Each Debtor shall permit the Secured Parties and their respective
representatives and agents to inspect the Collateral during normal business
hours and upon at least two (2) Business Day’s prior notice, and to make copies
of records pertaining to the Collateral as may be reasonably requested by the
Secured Parties from time to time.

 

(r)          Each Debtor shall take all steps reasonably necessary to diligently
pursue and seek to preserve, enforce and collect any rights, claims, causes of
action and accounts receivable in respect of the Collateral.

 

(s)          Each Debtor shall promptly notify the Secured Parties in sufficient
detail upon becoming aware of any attachment, garnishment, execution or other
legal process levied against any Collateral and of any other information
received by such Debtor that may reasonably be expected to materially and
adversely affect the value of the Collateral as a whole, the Security Interest
or the rights and remedies of the Secured Parties hereunder.

 

(t)          All information heretofore, herein or hereafter supplied to the
Agent or the Secured Parties by or on behalf of any Debtor with respect to the
Collateral is accurate and complete in all material respects as of the date
furnished.

 

(u)          The Debtors shall at all times preserve and keep in full force and
effect their respective valid existence and good standing and any rights and
franchises material to its business.

 

(v)          No Debtor will change its name, type of organization, jurisdiction
of organization, organizational identification number (if it has one), legal or
corporate structure, or identity, unless it provides at least 10 days prior
written notice to the Secured Parties of such change and, at the time of such
written notification, such Debtor provides any financing statements or fixture
filing necessary to perfect and continue the perfection of the Security
Interests granted and evidenced by this Agreement.

 



10

 

 

(w)          Except in the ordinary course of business, no Debtor will consign
any of its inventory or sell any of its inventory on bill and hold, sale or
return, sale on approval, or other conditional terms of sale without the consent
of the Secured Parties, which consent shall not be unreasonably withheld.

 

(x)          No Debtor will relocate its chief executive office to a new
location without (i) providing 30 days prior written notification thereof to the
Secured Parties and (ii) providing any financing statements or fixture filings
necessary to perfect and continue the perfection of the Security Interests
granted and evidenced by this Agreement.

 

(y)          Each Debtor was organized and remains organized solely under the
laws of the state set forth next to such Debtor’s name in Schedule 4.(y)
attached hereto, which Schedule 4.(y) sets forth each Debtor’s organizational
identification number or, if any Debtor does not have one, states that one does
not exist.

 

(z)          (i) The actual name of each Debtor is the name set forth in
Schedule 4.(y) attached hereto; (ii) no Debtor has any trade names except as set
forth on Schedule 4.(z) attached hereto; (iii) no Debtor has used any name other
than that stated in the preamble hereto or as set forth on Schedule 4.(z) for
the preceding five years; and (iv) no entity has merged into any Debtor or been
acquired by any Debtor within the past five years except as set forth on
Schedule 4.(z).

 

(aa)          At any time and from time to time that any Collateral consists of
instruments, certificated securities or other items that require or permit
possession by the secured party to perfect the security interest created hereby,
the applicable Debtor shall deliver such Collateral to the Agent.

 

(bb)          Each Debtor, in its capacity as issuer, shall comply with any and
all orders and instructions of the Secured Parties regarding the Pledged
Interests consistent with the terms of this Agreement without the further
consent of any Debtor as contemplated by Section 8-106 (or any successor
section) of the UCC. Further, no Debtor shall enter into any agreement with any
person or entity other than the Secured Parties that would confer “control”,
within the meaning of Article 8 of the UCC, of any Pledged Interests.

 

(cc)          Each Debtor shall cause all tangible chattel paper constituting
Collateral to be delivered to the Agent, or, if such delivery is not possible,
then to cause such tangible chattel paper to contain a legend noting that it is
subject to the security interest created by this Agreement. To the extent that
any Collateral consists of electronic chattel paper, the applicable Debtor shall
cause the underlying chattel paper to be “marked” within the meaning of Section
9-105 of the UCC (or successor section thereto).

 



11

 

 

(dd)          If there is any investment property or deposit account included as
Collateral that (i) can be perfected by “control” through an account control
agreement, and (ii) at any time has a balance (in either cash or value of
investment property, or both) exceeding $25,000, the applicable Debtor shall
cause such an account control agreement, in form and substance in each case
satisfactory to the Secured Parties, to be entered into and delivered to the
Secured Parties, unless the Major Investors waive the foregoing requirement with
respect to any such investment property or deposit account otherwise
constituting Collateral; provided, that (x) as of the date of this Agreement,
Debtor is not required to provide an account control agreement over the account
maintained by Debtor with J.P. Morgan in Germany as of the date of this
Agreement (the “Germany Account”), (y) Debtor shall notify the Agent at any time
that the Germany Account has a balance (in either cash or value of investment
property, or both) exceeding $1,000,000 (a “Germany Account Notice”), and (z)
Debtor shall cause an account control agreement, in form and substance
satisfactory to the Secured Parties, to be entered into and delivered to the
Secured Parties in respect of the Germany Account upon instructions from the
Secured Parties to do so given by the Secured Parties to Debtor at any time
after Debtor is obligated to deliver a Germany Account Notice pursuant to the
preceding clause (y).

 

(ee)          To the extent that any Collateral consists of letter-of-credit
rights, the applicable Debtor shall cause the issuer of each underlying letter
of credit to consent to an assignment of the proceeds thereof to the Secured
Parties.

 

(ff)          To the extent that any Collateral is in the possession of any
third party, the applicable Debtor shall join with the Agent in notifying such
third party of the Secured Parties’ security interest in such Collateral and
shall use commercially reasonable efforts to obtain an acknowledgement and
agreement from such third party with respect to the Collateral, in form and
substance reasonably satisfactory to the Agent.

 

(gg)          If any Debtor shall at any time hold or acquire a commercial tort
claim, such Debtor shall promptly notify the Secured Parties in a writing signed
by such Debtor of the particulars thereof and grant to the Secured Parties in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
satisfactory to the Agent.

 

(hh)          Each Debtor shall immediately provide written notice to the Agent
of any and all accounts which arise out of contracts with any governmental
authority and, to the extent necessary to perfect or continue the perfected
status of the Security Interests in such accounts and proceeds thereof, shall
execute and deliver to the Agent an assignment of claims for such accounts and
cooperate with the Agent in taking any other steps required, in its judgment,
under the Federal Assignment of Claims Act or any similar federal, state or
local statute or rule to perfect or continue the perfected status of the
Security Interests in such accounts and proceeds thereof.

 



12

 

 

(ii)          Each Debtor shall cause each wholly-owned Subsidiary that is
organized in a jurisdiction within the United States to promptly become a party
hereto (an “Additional Debtor”), by executing and delivering an Additional
Debtor Joinder in substantially the form of Annex A attached hereto and comply
with the provisions hereof applicable to the Debtors. Concurrent therewith, the
Additional Debtor shall deliver replacement schedules for, or supplements to all
other Schedules to (or referred to in) this Agreement, as applicable, which
replacement schedules shall supersede, or supplements shall modify, the
Schedules then in effect. The Additional Debtor shall also deliver such opinions
of counsel, authorizing resolutions, good standing certificates, incumbency
certificates, organizational documents, financing statements and other
information and documentation as the Agent may reasonably request. Upon delivery
of the foregoing to the Agent, the Additional Debtor shall be and become a party
to this Agreement with the same rights and obligations as the Debtors, for all
purposes hereof as fully and to the same extent as if it were an original
signatory hereto and shall be deemed to have made the representations,
warranties and covenants set forth herein as of the date of execution and
delivery of such Additional Debtor Joinder, and all references herein to the
“Debtors” shall be deemed to include each Additional Debtor.

 

(jj)          Each Debtor shall vote the Pledged Securities to comply with the
covenants and agreements set forth herein and in the Debentures.

 

(kk)          Each Debtor shall register the pledge of the applicable Pledged
Securities on the books of such Debtor. Each Debtor shall notify each issuer of
Pledged Securities to register the pledge of the applicable Pledged Securities
in the name of the Secured Parties on the books of such issuer. Further, except
with respect to certificated securities delivered to the Agent, the applicable
Debtor shall deliver to Secured Parties an acknowledgement of pledge (which,
where appropriate, shall comply with the requirements of the relevant UCC with
respect to perfection by registration) signed by the issuer of the applicable
Pledged Securities, which acknowledgement shall confirm that: (a) it has
registered the pledge on its books and records; and (b) at any time directed by
Secured Parties during the continuation of an Event of Default, such issuer will
transfer the record ownership of such Pledged Securities into the name of any
designee of Secured Parties, will take such steps as may be necessary to effect
the transfer, and will comply with all other instructions of Secured Parties
regarding such Pledged Securities without the further consent of the applicable
Debtor.

 

(ll)          In the event that, upon an occurrence of an Event of Default,
Secured Parties shall sell all or any of the Pledged Securities to another party
or parties (herein called the “Transferee”) or shall purchase or retain all or
any of the Pledged Securities, each Debtor shall, to the extent applicable:
(i) deliver to the Secured Parties or the Transferee, as the case may be, the
articles of incorporation, bylaws, minute books, stock certificate books,
corporate seals, deeds, leases, indentures, agreements, evidences of
indebtedness, books of account, financial records and all other Organizational
Documents and records of the Debtors and their direct and indirect subsidiaries;
(ii) use its best efforts to obtain resignations of the persons then serving as
officers and directors of the Debtors and their direct and indirect
subsidiaries, if so requested; and (iii) use its best efforts to obtain any
approvals that are required by any governmental or regulatory body in order to
permit the sale of the Pledged Securities to the Transferee or the purchase or
retention of the Pledged Securities by the Secured Parties and allow the
Transferee or the Secured Parties to continue the business of the Debtors and
their direct and indirect subsidiaries.

 



13

 

 

(mm)          Without limiting the generality of the other obligations of the
Debtors hereunder, each Debtor shall promptly (i) cause to be registered at the
United States Copyright Office all of its material copyrights, (ii) cause the
security interest contemplated hereby with respect to all Intellectual Property
registered at the United States Copyright Office or United States Patent and
Trademark Office to be duly recorded at the applicable office, and (iii) give
the Agent notice whenever it acquires (whether absolutely or by license) or
creates any additional material Intellectual Property on a quarterly basis.

 

(nn)          Each Debtor will from time to time, at the joint and several
expense of the Debtors, promptly execute and deliver all such further
instruments and documents, and take all such further action as the Secured
Parties may reasonably request, in order to perfect and protect any security
interest granted or purported to be granted hereby or to enable the Secured
Parties to exercise and enforce their rights and remedies hereunder and with
respect to any Collateral or to otherwise carry out the purposes of this
Agreement.

 

(oo)          Schedule 4.(oo) attached hereto lists all of the patents, patent
applications, trademarks, trademark applications, registered copyrights, and
domain names owned by any of the Debtors as of the date hereof. Schedule 4.(oo)
lists all material licenses in favor of any Debtor for the use of any patents,
trademarks, copyrights and domain names as of the date hereof. All United States
material patents and trademarks of the Debtors have been duly recorded at the
United States Patent and Trademark Office and all material copyrights of the
Debtors have been duly recorded at the United States Copyright Office.

 

(pp)          Except as set forth on Schedule 4.(pp) attached hereto, none of
the account debtors or other persons or entities obligated on any of the
Collateral is a governmental authority covered by the Federal Assignment of
Claims Act or any similar federal, state or local statute or rule in respect of
such Collateral.

 

(qq)          Until the Obligations shall have been paid and performed in full
(other than inchoate indemnification obligations), the Company covenants that it
shall promptly cause any Additional Debtor to enter into a Subsidiary Guarantee
in favor of the Secured Parties in the form of Exhibit G to the Purchase
Agreement.

 

5.           Effect of Pledge on Certain Rights. The parties hereto agree that,
if any of the Collateral subject to this Agreement consists of nonvoting equity
or ownership interests (regardless of class, designation, preference or rights)
that may be converted into voting equity or ownership interests upon the
occurrence of certain events (including, without limitation, upon the transfer
of all or any of the other stock or assets of the issuer), the pledge of such
equity or ownership interests pursuant to this Agreement or the enforcement of
any of the Secured Parties’ rights hereunder shall not be deemed to be the type
of event which would trigger such conversion rights, notwithstanding any
provisions in the Organizational Documents or agreements to which any Debtor is
subject or to which any Debtor is party.

 

6.           Defaults. The following events shall be “Events of Default”:

 

(a)          The occurrence of an Event of Default under the Debentures;

 



14

 

 

(b)          Any representation or warranty of any Debtor in this Agreement
shall prove to have been incorrect in any material respect when made;

 

(c)          The failure by any Debtor to observe or perform any of its
obligations hereunder for ten (10) days after delivery to such Debtor of notice
of such failure by or on behalf of any Secured Party unless such default is
capable of cure but cannot be cured within such time frame and such Debtor is
all commercially reasonable efforts to cure same in a timely fashion; or

 

(d)          Any provision of this Agreement is at any time for any reason
declared to be null and void, any Debtor contests the validity or enforceability
of this Agreement, any Debtor governmental authority having jurisdiction over
any Debtor commences any proceeding seeking to establish the invalidity or
unenforceability of this Agreement, or any Debtor denies that any Debtor has any
liability or obligation purported to be created under this Agreement.

 

7.           Duty To Hold In Trust.

 

(a)          Upon the occurrence of any Event of Default and at any time
thereafter that such Event of Default remains continuing, each Debtor shall,
upon receipt of any revenue, income, dividend, interest or other sums subject to
the Security Interests, whether payable pursuant to the Debentures or otherwise,
or of any check, draft, note, trade acceptance or other instrument evidencing an
obligation to pay any such sum, hold the same in trust for the Secured Parties
and shall forthwith endorse and transfer any such sums or instruments, or both,
to the Secured Parties, pro rata in proportion to their respective then
currently outstanding principal amount of Debentures, for application to the
satisfaction of the Obligations (and if any Debentures are not outstanding,
pro-rata in proportion to the initial purchases of the remaining Debentures).

 

(b)          If any Debtor shall become entitled to receive or shall receive any
securities or other property (including, without limitation, shares of Pledged
Securities or instruments representing Pledged Securities acquired after the
date hereof, or any options, warrants, rights or other similar property or
certificates representing a dividend, or any distribution in connection with any
recapitalization, reclassification or increase or reduction of capital, or
issued in connection with any reorganization of such Debtor or any of its direct
or indirect subsidiaries) in respect of the Pledged Securities (whether as an
addition to, in substitution of, or in exchange for, such Pledged Securities or
otherwise), such Debtor agrees to (i) accept the same as the agent of the
Secured Parties; (ii) hold the same in trust on behalf of and for the benefit of
the Secured Parties; and (iii) to deliver any and all certificates or
instruments evidencing the same to Agent on or before the close of business on
the fifth business day following the receipt thereof by such Debtor, in the
exact form received together with the Necessary Endorsements, to be held by
Agent subject to the terms of this Agreement as Collateral.

 



15

 

 

8.           Rights and Remedies Upon Default.

 

(a)          Upon the occurrence of any Event of Default and at any time
thereafter that such Event of Default remains continuing, the Secured Parties,
acting through the Agent, shall have the right to exercise all of the remedies
conferred hereunder and under the Debentures, and the Secured Parties, shall
have all the rights and remedies of a secured party under the UCC. Without
limitation, the Agent, for the benefit of the Secured Parties, shall have the
following rights and powers:

 

(i)          The Agent shall have the right to take possession of the Collateral
and, for that purpose, enter, with the aid and assistance of any person, any
premises where the Collateral, or any part thereof, is or may be placed and
remove the same, and each Debtor shall assemble the Collateral and make it
available to the Agent at places which the Agent shall reasonably select,
whether at such Debtor’s premises or elsewhere, and make available to the Agent,
without rent, all of such Debtor’s respective premises and facilities for the
purpose of the Agent taking possession of, removing or putting the Collateral in
saleable or disposable form.

 

(ii)          Upon notice to the Debtors by Agent, all rights of each Debtor to
exercise the voting and other consensual rights which it would otherwise be
entitled to exercise and all rights of each Debtor to receive the dividends and
interest which it would otherwise be authorized to receive and retain, shall
cease. Upon such notice, Agent shall have the right to receive, for the ratable
benefit of the Secured Parties, any interest, cash dividends or other payments
on the Collateral and, at the option of Agent, to exercise in such Agent’s
discretion all voting rights pertaining thereto. Without limiting the generality
of the foregoing, Agent shall have the right (but not the obligation) to
exercise all rights with respect to the Collateral as it were the sole and
absolute owner thereof, including, without limitation, to vote and/or to
exchange, at its sole discretion, any or all of the Collateral in connection
with a merger, reorganization, consolidation, recapitalization or other
readjustment concerning or involving the Collateral or any Debtor or any of its
direct or indirect subsidiaries.

 

(iii)          The Agent shall have the right to use the Collateral and shall
have the right to assign, sell, lease or otherwise dispose of and deliver all or
any part of the Collateral, at public or private sale or otherwise, either with
or without special conditions or stipulations, for cash or on credit or for
future delivery, in such parcel or parcels and at such time or times and at such
place or places, and upon such terms and conditions as the Agent may deem
commercially reasonable, all without (except as shall be required by applicable
statute and cannot be waived) advertisement or demand upon or notice to any
Debtor or right of redemption of a Debtor, which are hereby expressly waived.
Upon each such sale, lease, assignment or other transfer of Collateral, the
Agent, for the ratable benefit of the Secured Parties, may, unless prohibited by
applicable law which cannot be waived, purchase all or any part of the
Collateral being sold, free from and discharged of all trusts, claims, right of
redemption and equities of any Debtor, which are hereby waived and released.

 



16

 

 

(iv)          The Agent shall have the right (but not the obligation) to notify
any account debtors and any obligors under instruments or accounts to make
payments directly to the Agent, for the ratable benefit of the Secured Parties,
and to enforce the Debtors’ rights against such account debtors and obligors.

 

(v)          The Agent may (but is not obligated to) direct any financial
intermediary or any other person or entity holding any investment property to
transfer the same to the Agent (or the Agent’s designee), for the ratable
benefit of the Secured Parties.

 

(vi)          The Agent may (but is not obligated to) transfer any or all
Intellectual Property registered in the name of any Debtor at the United States
Patent and Trademark Office and/or Copyright Office into the name of the Secured
Parties or any designee or any purchaser of any Collateral.

 

(b)          The Agent shall comply with any applicable law in connection with a
disposition of Collateral and such compliance will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral. The Agent
may sell the Collateral without giving any warranties and may specifically
disclaim such warranties. If the Agent sells any of the Collateral on credit,
the Debtors will only be credited with payments actually made by the purchaser.
In addition, each Debtor waives any and all rights that it may have to a
judicial hearing in advance of the enforcement of any of the Agent’s rights and
remedies hereunder, including, without limitation, its right following an Event
of Default to take immediate possession of the Collateral and to exercise its
rights and remedies with respect thereto.

 

(c)          For the purpose of enabling the Agent to further exercise rights
and remedies under this Section 8 or elsewhere provided by agreement or
applicable law, each Debtor hereby grants to the Agent, for the ratable benefit
of the Secured Parties an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to such Debtor) to use, license or
sublicense following an Event of Default, any Intellectual Property now owned or
hereafter acquired by such Debtor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof.

 

(d)          Notwithstanding anything in this Agreement to the contrary, each
Secured Party agrees that it will not, and will not authorize the Agent to,
exercise any remedy provided for under this Agreement with respect to all or any
portion of the Collateral unless such Secured Party is a Permitted Secured Party
(provided that the foregoing shall not prevent any Secured Party from commencing
or participating in any Insolvency Proceeding or taking any action (other than
with respect to the Collateral) to enforce the payment or performance of any
Debtor’s obligations under any of the Debentures or other Transaction
Documents). This Section 8(d) is not intended to confer any rights or benefits
upon the Debtors, or any of them, or any other Person except Secured Parties,
and no Person (including any or all Debtors) other than Secured Parties shall
have any right to enforce any of the provisions of this Section 8(d). As between
the Debtors, or any of them, and any Secured Party, any action that such Secured
Party may take under this Agreement shall be conclusively presumed to have been
authorized and approved by the other Secured Parties.

 



17

 

 

9.          Applications of Proceeds. The proceeds of any such sale, lease or
other disposition of the Collateral hereunder or from payments made on account
of any insurance policy insuring any portion of the Collateral shall be applied
first, to the expenses of retaking, holding, storing, processing and preparing
for sale, selling, and the like (including, without limitation, any taxes, fees
and other costs incurred in connection therewith) of the Collateral, to the
reasonable attorneys’ fees and expenses incurred by the Agent in enforcing the
Secured Parties’ rights hereunder and in connection with collecting, storing and
disposing of the Collateral, and then to satisfaction of the Obligations pro
rata among the Secured Parties (based on then-outstanding principal amounts of
Debentures at the time of any such determination), and to the payment of any
other amounts required by applicable law, after which the Secured Parties shall
pay to the applicable Debtor any surplus proceeds. If, upon the sale, license or
other disposition of the Collateral, the proceeds thereof are insufficient to
pay all amounts to which the Secured Parties are legally entitled, the Debtors
will be liable for the deficiency, together with interest thereon, at the rate
of 12% per annum or the lesser amount permitted by applicable law (the “Default
Rate”), and the reasonable fees of any attorneys employed by the Secured Parties
to collect such deficiency. To the extent permitted by applicable law, each
Debtor waives all claims, damages and demands against the Secured Parties
arising out of the repossession, removal, retention or sale of the Collateral,
unless due solely to the gross negligence or willful misconduct of the Secured
Parties as determined by a final judgment (not subject to further appeal) of a
court of competent jurisdiction.

 

10.          Securities Law Provision. Each Debtor recognizes that Secured
Parties may be limited in their ability to effect a sale to the public of all or
part of the Pledged Securities by reason of certain prohibitions in the
Securities Act of 1933, as amended, or other federal or state securities laws
(collectively, the “Securities Laws”), and may be compelled to resort to one or
more sales to a restricted group of purchasers who may be required to agree to
acquire the Pledged Securities for their own account, for investment and not
with a view to the distribution or resale thereof. Each Debtor agrees that sales
so made may be at prices and on terms less favorable than if the Pledged
Securities were sold to the public, and that the Secured Parties have no
obligation to delay the sale of any Pledged Securities for the period of time
necessary to register the Pledged Securities for sale to the public under the
Securities Laws. Each Debtor shall cooperate with Secured Parties in its attempt
to satisfy any requirements under the Securities Laws (including, without
limitation, registration thereunder if requested by Agent) applicable to the
sale of the Pledged Securities by Agent.

 

11.          Costs and Expenses. Each Debtor agrees to pay all reasonable
out-of-pocket fees, costs and expenses incurred in connection with any filing
required hereunder, including without limitation, any financing statements
pursuant to the UCC, continuation statements, partial releases and/or
termination statements related thereto or any expenses of any searches
reasonably required by the Agent. The Debtors will also, upon demand, pay to the
Agent the amount of any and all reasonable expenses, including the reasonable
fees and expenses of its counsel, which the Agent, for the benefit of the
Secured Parties, may incur in connection with the creation, perfection,
protection, foreclosure, collection or enforcement of the Security Interest and
the preparation, administration, continuance, amendment or enforcement of this
Agreement and pay to the Agent the amount of any and all reasonable expenses,
including the reasonable fees and expenses of its counsel, which the Agent, for
the benefit of the Secured Parties, and the Secured Parties may incur in
connection with (i) the enforcement of this Agreement, (ii) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Collateral, or (iii) the exercise or enforcement of any of the rights of
the Secured Parties under the Debentures. Until so paid, any fees payable
hereunder shall be added to the principal amount of the Debentures and shall
bear interest at the Default Rate.

 



18

 

 

12.          Responsibility for Collateral. The Debtors assume all liabilities
and responsibility in connection with all Collateral, and the Obligations shall
in no way be affected or diminished by reason of the loss, destruction, damage
or theft of any of the Collateral or its unavailability for any reason. Without
limiting the generality of the foregoing, (a) neither the Agent nor any Secured
Party (i) has any duty (either before or after an Event of Default) to collect
any amounts in respect of the Collateral or to preserve any rights relating to
the Collateral, or (ii) has any obligation to clean-up or otherwise prepare the
Collateral for sale, and (b) each Debtor shall remain obligated and liable under
each contract or agreement included in the Collateral to be observed or
performed by such Debtor thereunder. Neither the Agent nor any Secured Party
shall have any obligation or liability under any such contract or agreement by
reason of or arising out of this Agreement or the receipt by the Agent or any
Secured Party of any payment relating to any of the Collateral, nor shall the
Agent or any Secured Party be obligated in any manner to perform any of the
obligations of any Debtor under or pursuant to any such contract or agreement,
to make inquiry as to the nature or sufficiency of any payment received by the
Agent or any Secured Party in respect of the Collateral or as to the sufficiency
of any performance by any party under any such contract or agreement, to present
or file any claim, to take any action to enforce any performance or to collect
the payment of any amounts which may have been assigned to the Agent or to which
the Agent or any Secured Party may be entitled at any time or times.

 

13.          Security Interests Absolute. All rights of the Secured Parties and
all of the Obligations are absolute and unconditional, irrespective of: (a) any
lack of validity or enforceability of this Agreement, the Debentures or any
agreement entered into in connection with the foregoing, or any portion hereof
or thereof; (b) any change in the time, manner or place of payment or
performance of, or in any other term of, all or any of the Obligations, or any
other amendment or waiver of or any consent to any departure from the Debentures
or any other agreement entered into in connection with the foregoing; (c) any
exchange, release or nonperfection of any of the Collateral, or any release or
amendment or waiver of or consent to departure from any other collateral for, or
any guarantee, or any other security, for all or any of the Obligations; (d) any
action by the Secured Parties to obtain, adjust, settle and cancel in its sole
discretion any insurance claims or matters made or arising in connection with
the Collateral; or (e) any other circumstance which might otherwise constitute
any legal or equitable defense available to a Debtor, or a discharge of all or
any part of the Security Interests granted hereby. Until the Obligations shall
have been paid and performed in full (other than inchoate indemnification
obligations), the rights of the Secured Parties shall continue even if the
Obligations are barred for any reason, including, without limitation, the
running of the statute of limitations or bankruptcy. Each Debtor expressly
waives presentment, protest, notice of protest, demand, notice of nonpayment and
demand for performance. In the event that at any time any transfer of any
Collateral or any payment received by the Secured Parties hereunder shall be
deemed by final order of a court of competent jurisdiction to have been a
voidable preference or fraudulent conveyance under the bankruptcy or insolvency
laws of the United States, or shall be deemed to be otherwise due to any party
other than the Secured Parties, then, in any such event, each Debtor’s
obligations hereunder shall survive cancellation of this Agreement, and shall
not be discharged or satisfied by any prior payment thereof and/or cancellation
of this Agreement, but shall remain a valid and binding obligation enforceable
in accordance with the terms and provisions hereof. Each Debtor waives all right
to require the Secured Parties to proceed against any other person or entity or
to apply any Collateral which the Secured Parties may hold at any time, or to
marshal assets, or to pursue any other remedy.

 



19

 

 

14.          Term of Agreement. This Agreement and the Security Interests shall
terminate on the date on which all payments under the Debentures have been paid
in full and all other Obligations have been paid or discharged (other than
inchoate indemnification obligations); provided, however, that all indemnities
of the Debtors contained in this Agreement (including, without limitation, Annex
B hereto) shall survive and remain operative and in full force and effect
regardless of the termination of this Agreement.

 

15.          Power of Attorney; Further Assurances.

 

(a)          Each Debtor authorizes the Agent, and does hereby make, constitute
and appoint the Agent and its officers, agents, successors or assigns with full
power of substitution, as such Debtor’s true and lawful attorney-in-fact, with
power, in the name of the Agent or such Debtor, to, after the occurrence and
during the continuance of an Event of Default, (i) endorse any note, checks,
drafts, money orders or other instruments of payment (including payments payable
under or in respect of any policy of insurance) in respect of the Collateral
that may come into possession of the Agent; (ii) to sign and endorse any
financing statement pursuant to the UCC or any invoice, freight or express bill,
bill of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications and notices in connection with accounts, and other
documents relating to the Collateral; (iii) to pay or discharge taxes, liens,
security interests or other encumbrances at any time levied or placed on or
threatened against the Collateral; (iv) to demand, collect, receipt for,
compromise, settle and sue for monies due in respect of the Collateral; (v) to
transfer any Intellectual Property or provide licenses respecting any
Intellectual Property; and (vi) generally, at the option of the Agent, and at
the expense of the Debtors, at any time, or from time to time, to execute and
deliver any and all documents and instruments and to do all acts and things
which the Agent deems necessary to protect, preserve and realize upon the
Collateral and the Security Interests granted therein in order to effect the
intent of this Agreement and the Debentures all as fully and effectually as the
Debtors might or could do; and each Debtor hereby ratifies all that said
attorney shall lawfully do or cause to be done by virtue hereof. This power of
attorney is coupled with an interest and shall be irrevocable for the term of
this Agreement and thereafter as long as any of the Obligations (other than
inchoate indemnification obligations) shall be outstanding. The designation set
forth herein shall be deemed to amend and supersede any inconsistent provision
in the Organizational Documents or other documents or agreements to which any
Debtor is subject or to which any Debtor is a party. Without limiting the
generality of the foregoing, after the occurrence and during the continuance of
an Event of Default, each Secured Party is specifically authorized to execute
and file any applications for or instruments of transfer and assignment of any
patents, trademarks, copyrights or other Intellectual Property with the United
States Patent and Trademark Office and the United States Copyright Office.

 



20

 

 

(b)          On a continuing basis, each Debtor will make, execute, acknowledge,
deliver, file and record, as the case may be, with the proper filing and
recording agencies in any jurisdiction, including, without limitation, the
jurisdictions indicated on Schedule 4.(y) attached hereto, all such instruments,
and take all such action as may reasonably be requested by the Agent, to perfect
the Security Interests granted hereunder and otherwise to carry out the intent
and purposes of this Agreement, or for assuring and confirming to the Agent the
grant or perfection of a perfected security interest in all the Collateral under
the UCC.

 

(c)          Each Debtor hereby irrevocably appoints the Agent as such Debtor’s
attorney-in-fact, with full authority in the place and instead of such Debtor
and in the name of such Debtor, from time to time in the Agent’s discretion, to
take any action and to execute any instrument which the Agent may deem necessary
or advisable to accomplish the purposes of this Agreement, including the filing,
in its sole discretion, of one or more financing or continuation statements and
amendments thereto, relative to any of the Collateral without the signature of
such Debtor where permitted by law, which financing statements may (but need
not) describe the Collateral as “all assets” or “all personal property” or words
of like import, and ratifies all such actions taken by the Agent. This power of
attorney is coupled with an interest and shall be irrevocable for the term of
this Agreement and thereafter as long as any of the Obligations shall be
outstanding.

 

16.          Notices. All notices, requests, demands and other communications
hereunder shall be subject to the notice provision of the Purchase Agreement.

 

17.          Other Security. To the extent that the Obligations are now or
hereafter secured by property other than the Collateral or by the guarantee,
endorsement or property of any other person, firm, corporation or other entity,
then the Agent shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of the Secured Parties’ rights and
remedies hereunder.

 

18.          Appointment of Agent. The Secured Parties hereby appoint Sabby
Management, LLC (“Sabby”) to act as their agent (in such capacity, the “Agent”)
for purposes of exercising any and all rights and remedies of the Secured
Parties hereunder. Such appointment shall continue until revoked in writing by a
Majority in Interest, at which time a Majority in Interest shall appoint a new
Agent, provided that Sabby may not be removed as Agent unless Sabby Volatility
Warrant Master Fund, Ltd. and Sabby Healthcare Master Fund, Ltd., in the
aggregate, then hold less than $1,000,000 in principal amount of Debentures;
provided, further, that such removal may occur only if the other Secured Parties
then hold, in the aggregate, not less than an aggregate of $1,000,000 in
principal amount of Debentures. The Agent has the rights, responsibilities and
immunities set forth in Annex B hereto.

 



21

 

 

19.          Miscellaneous.

 

(a)          No course of dealing between the Debtors, on the one hand, and the
Secured Parties, on the other hand, nor any failure to exercise, nor any delay
in exercising, on the part of the Secured Parties, any right, power or privilege
hereunder or under the Debentures shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, power or privilege hereunder or
thereunder preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.

 

(b)          All of the rights and remedies of the Secured Parties with respect
to the Collateral, whether established hereby or by the Debentures or by any
other agreements, instruments or documents or by law shall be cumulative and may
be exercised singly or concurrently.

 

(c)          This Agreement, together with the exhibits and schedules hereto,
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into this Agreement and the exhibits and schedules hereto. No provision
of this Agreement may be waived, modified, supplemented or amended except in a
written instrument signed, in the case of an amendment, by the Debtors and the
Secured Parties holding 67% or more of the principal amount of Debentures then
outstanding, or, in the case of a waiver, by the party against whom enforcement
of any such waived provision is sought; provided, however, unanimous consent
shall be required for any amendment that would adversely affect any Secured
Parties.

 

(d)          If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

(e)          No waiver of any default with respect to any provision, condition
or requirement of this Agreement shall be deemed to be a continuing waiver in
the future or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right.

 



22

 

 

(f)          This Agreement shall be binding upon and inure to the benefit of
the parties and their successors and permitted assigns. No Debtor may assign
this Agreement or any rights or obligations hereunder without the prior written
consent of each Secured Party (other than by merger). Any Secured Party may
assign any or all of its rights under this Agreement to any Person (as defined
in the Purchase Agreement) to whom such Secured Party assigns or transfers any
Obligations, provided such transferee agrees in writing to be bound, with
respect to the transferred Obligations, by the provisions of this Agreement that
apply to the “Secured Parties.”

 

(g)          Each party shall take such further action and execute and deliver
such further documents as may be necessary or appropriate in order to carry out
the provisions and purposes of this Agreement.

 

(h)          Except to the extent mandatorily governed by the jurisdiction or
situs where the Collateral is located, all questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of New York, without regard to the principles of conflicts of law
thereof. Except to the extent mandatorily governed by the jurisdiction or situs
where the Collateral is located, each Debtor agrees that all proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and the Debentures (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York, Borough of Manhattan.
Except to the extent mandatorily governed by the jurisdiction or situs where the
Collateral is located, each Debtor hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such proceeding is improper. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

 

(i)          This Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and, all of which
taken together shall constitute one and the same Agreement. In the event that
any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 



23

 

 

(j)          All Debtors shall jointly and severally be liable for the
obligations of each Debtor to the Secured Parties hereunder.

 

(k)          Each Debtor shall indemnify, reimburse and hold harmless the Agent
and the Secured Parties and their respective partners, members, shareholders,
officers, directors, employees and agents (and any other persons with other
titles that have similar functions) (collectively, “Indemnitees”) from and
against any and all losses, claims, liabilities, damages, penalties, suits,
costs and expenses, of any kind or nature, (including fees relating to the cost
of investigating and defending any of the foregoing) imposed on, incurred by or
asserted against such Indemnitee in any way related to or arising from or
alleged to arise from this Agreement or the Collateral, except any such losses,
claims, liabilities, damages, penalties, suits, costs and expenses which result
from the gross negligence or willful misconduct of the Indemnitee as determined
by a final, nonappealable decision of a court of competent jurisdiction. This
indemnification provision is in addition to, and not in limitation of, any other
indemnification provision in the Debentures, the Purchase Agreement or any other
agreement, instrument or other document executed or delivered in connection
herewith or therewith.

 

(l)          Nothing in this Agreement shall be construed to subject Agent or
any Secured Party to liability as a partner in any Debtor or any of its direct
or indirect subsidiaries that is a partnership or as a member in any Debtor or
any of its direct or indirect subsidiaries that is a limited liability company,
nor shall Agent or any Secured Party be deemed to have assumed any obligations
under any partnership agreement or limited liability company agreement, as
applicable, of any such Debtor or any of its direct or indirect subsidiaries or
otherwise, unless and until the any such Secured Party exercises its right to be
substituted for such Debtor as a partner or member, as applicable, pursuant
hereto.

 

(m)          To the extent that the grant of the security interest in the
Collateral and the enforcement of the terms hereof require the consent, approval
or action of any partner or member, as applicable, of any Debtor or any direct
or indirect subsidiary of any Debtor or compliance with any provisions of any of
the Organizational Documents, the Debtors hereby grant such consent and approval
and waive any such noncompliance with the terms of said documents.

 

[SIGNATURE PAGES FOLLOW]

 



24

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Security Agreement to be duly executed on the day and year first above
written.  

      MELA SCIENCES, INC.       By:     

Michael R. Stewart

Chief Executive Officer

  

[SIGNATURE PAGES OF SECURED PARTIES FOLLOW]

 



[Signature Page to Amended and Restated Security Agreement]

 

 

[SIGNATURE PAGE OF SECURED PARTY TO MELA AMENDED AND RESTATED SECURITY
AGREEMENT]



    Name of Investing Entity:   



    Signature of Authorized Signatory of Investing Entity:    



    Name of Authorized Signatory:    



    Title of Authorized Signatory:    

 



 

 

 

SCHEDULE 4.(b)

 

Principal Place of Business of Debtors:

 

Locations Where Collateral is Located or Stored:

 



 

 

  

SCHEDULE 4.(c)

 

Financing Statements

 



 

 

 

SCHEDULE 4.(i)

 

Subsidiary Equity Interests

 



 

 

  

SCHEDULE 4.(y)

 

Legal Names and Organizational Identification Numbers

 



 

 

  

SCHEDULE 4.(z)

 

Names; Mergers and Acquisitions

 



 

 

 

SCHEDULE 4.(oo)

 

Intellectual Property

 



 

 

  

SCHEDULE 4.(pp)

 

Account Debtors

 



 

 

 

ANNEX A

to

SECURITY

AGREEMENT

 

FORM OF ADDITIONAL DEBTOR JOINDER

 

to that certain Amended and Restated Security Agreement dated as of July [●],
2015 made by MELA Sciences, Inc. (the “Company”) and its subsidiaries party
thereto from time to time, as Debtors, to and in favor of the Secured Parties
identified therein (the “Security Agreement”), relating to the Company’s 4%
Senior Secured Convertible Debentures due July 24, 2019

 

Reference is made to the Security Agreement as defined above; capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
such terms in, or by reference in, the Security Agreement.

 

The undersigned hereby agrees that upon delivery of this Additional Debtor
Joinder to the Secured Parties referred to above, the undersigned shall (a) be
an Additional Debtor under the Security Agreement, (b) have all the rights and
obligations of the Debtors under the Security Agreement as fully and to the same
extent as if the undersigned was an original signatory thereto and (c) be deemed
to have made the representations and warranties set forth therein as of the date
of execution and delivery of this Additional Debtor Joinder. WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, THE UNDERSIGNED SPECIFICALLY GRANTS TO THE
SECURED PARTIES, A SECURITY INTEREST IN THE COLLATERAL AS MORE FULLY SET FORTH
IN THE SECURITY AGREEMENT AND ACKNOWLEDGES AND AGREES TO THE WAIVER OF JURY
TRIAL PROVISIONS SET FORTH THEREIN.

 

Attached hereto are supplemental and/or replacement Schedules to the Security
Agreement, as applicable.

 

The undersigned shall deliver an executed copy of this Joinder to the Secured
Parties, and the Secured Parties may rely on the matters set forth herein on or
after the date hereof. This Joinder shall not be modified, amended or terminated
without the prior written consent of the Secured Parties.

 



 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be executed in
the name and on behalf of the undersigned. 

      [INSERT NAMES OF ADDITIONAL DEBTORS]       By:     

Name:

Title:

        Dated:       ______ __, 20__

 



 

 

   

ANNEX B

to

SECURITY

AGREEMENT

 

THE AGENT

 

1. Appointment. The Secured Parties (all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided in the Amended and
Restated Security Agreement to which this Annex B is attached (the
“Agreement”)), by their acceptance of the benefits of the Agreement, hereby
designate Sabby Management, LLC (“Sabby”) as the Agent to act as specified
herein and in the Agreement. Each Secured Party shall be deemed irrevocably to
authorize the Agent to take such action on its behalf under the provisions of
the Agreement and any other Transaction Document (as such term is defined in the
Purchase Agreement) and to exercise such powers and to perform such duties
hereunder and thereunder as are specifically delegated to or required of the
Agent by the terms hereof and thereof and such other powers as are reasonably
incidental thereto. The Agent may perform any of its duties hereunder by or
through its agents or employees.

 

2. Nature of Duties. The Agent shall have no duties or responsibilities except
those expressly set forth in the Agreement. Neither the Agent nor any of its
partners, members, shareholders, officers, directors, employees or agents shall
be liable for any action taken or omitted by it as such under the Agreement or
hereunder or in connection herewith or therewith, be responsible for the
consequence of any oversight or error of judgment or answerable for any loss,
unless caused solely by its or their gross negligence or willful misconduct as
determined by a final judgment (not subject to further appeal) of a court of
competent jurisdiction. The duties of the Agent shall be mechanical and
administrative in nature; the Agent shall not have by reason of the Agreement or
any other Transaction Document a fiduciary relationship in respect of any Debtor
or any Secured Party; and nothing in the Agreement or any other Transaction
Document, expressed or implied, is intended to or shall be so construed as to
impose upon the Agent any obligations in respect of the Agreement or any other
Transaction Document except as expressly set forth herein and therein.

 

3. Lack of Reliance on the Agent. Independently and without reliance upon the
Agent, each Secured Party, to the extent it deems appropriate, has made and
shall continue to make (i) its own independent investigation of the financial
condition and affairs of the Company and its subsidiaries in connection with
such Secured Party’s investment in the Debtors, the creation and continuance of
the Obligations, the transactions contemplated by the Transaction Documents, and
the taking or not taking of any action in connection therewith, and (ii) its own
appraisal of the creditworthiness of the Company and its subsidiaries, and of
the value of the Collateral from time to time, and the Agent shall have no duty
or responsibility, either initially or on a continuing basis, to provide any
Secured Party with any credit, market or other information with respect thereto,
whether coming into its possession before any Obligations are incurred or at any
time or times thereafter. The Agent shall not be responsible to the Debtors or
any Secured Party for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith, or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectability, priority or sufficiency of the
Agreement or any other Transaction Document, or for the financial condition of
the Debtors or the value of any of the Collateral, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of the Agreement or any other Transaction Document, or
the financial condition of the Debtors, or the value of any of the Collateral,
or the existence or possible existence of any default or Event of Default under
the Agreement, the Debentures or any of the other Transaction Documents.

 



 

 

 

4. Certain Rights of the Agent. The Agent shall have the right to take any
action with respect to the Collateral, on behalf of all of the Secured Parties.
To the extent practical, the Agent shall request instructions from the Secured
Parties with respect to any material act or action (including failure to act) in
connection with the Agreement or any other Transaction Document, and shall be
entitled to act or refrain from acting in accordance with the instructions of a
Majority in Interest; if such instructions are not provided despite the Agent’s
request therefor, the Agent shall be entitled to refrain from such act or taking
such action, and if such action is taken, shall be entitled to appropriate
indemnification from the Secured Parties in respect of actions to be taken by
the Agent; and the Agent shall not incur liability to any person or entity by
reason of so refraining. Without limiting the foregoing, (a) no Secured Party
shall have any right of action whatsoever against the Agent as a result of the
Agent acting or refraining from acting hereunder in accordance with the terms of
the Agreement or any other Transaction Document, and the Debtors shall have no
right to question or challenge the authority of, or the instructions given to,
the Agent pursuant to the foregoing and (b) the Agent shall not be required to
take any action which the Agent believes (is) could reasonably be expected to
expose it to personal liability or (ii) is contrary to this Agreement, the
Transaction Documents or applicable law.

 

5. Reliance. The Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, resolution, notice, statement, certificate, telex,
e-mail or telecopy message, cablegram, radiogram, order or other document or
telephone message signed, sent or made by the proper person or entity, and, with
respect to all legal matters pertaining to the Agreement and the other
Transaction Documents and its duties thereunder, upon advice of counsel selected
by it and upon all other matters pertaining to this Agreement and the other
Transaction Documents and its duties thereunder, upon advice of other experts
selected by it. Anything to the contrary notwithstanding, the Agent shall have
no obligation whatsoever to any Secured Party to assure that the Collateral
exists or is owned by the Debtors or is cared for, protected or insured or that
the liens granted pursuant to the Agreement have been properly or sufficiently
or lawfully created, perfected, or enforced or are entitled to any particular
priority.

 

6. Indemnification. To the extent that the Agent is not reimbursed and
indemnified by the Debtors, the Secured Parties will jointly and severally
reimburse and indemnify the Agent, in proportion to their principal amounts of
Debentures then held, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against the Agent in performing its duties hereunder or under the
Agreement or any other Transaction Document, or in any way relating to or
arising out of the Agreement or any other Transaction Document except for those
determined by a final judgment (not subject to further appeal) of a court of
competent jurisdiction to have resulted solely from the Agent’s own gross
negligence or willful misconduct. Prior to taking any action hereunder as Agent,
the Agent may require each Secured Party to deposit with it sufficient sums as
it determines in good faith is necessary to protect the Agent for costs and
expenses associated with taking such action.

 



 

 

 

7. Resignation by the Agent.

 

(a) The Agent may resign from the performance of all its functions and duties
under the Agreement and the other Transaction Documents at any time by giving 30
days’ prior written notice (as provided in the Agreement) to the Debtors and the
Secured Parties. Such resignation shall take effect upon the appointment of a
successor Agent pursuant to clauses (b) and (c) below.

 

(b) Upon any such notice of resignation, the Secured Parties, acting by a
Majority in Interest, shall appoint a successor Agent hereunder.

 

(c) If a successor Agent shall not have been so appointed within said 30-day
period, the Agent shall then appoint a successor Agent who shall serve as Agent
until such time, if any, as the Secured Parties appoint a successor Agent as
provided above. If a successor Agent has not been appointed within such 30-day
period, the Agent may petition any court of competent jurisdiction or may
interplead the Debtors and the Secured Parties in a proceeding for the
appointment of a successor Agent, and all fees, including, but not limited to,
extraordinary fees associated with the filing of interpleader and expenses
associated therewith, shall be payable by the Debtors on demand.

 

8. Rights with respect to Collateral. Each Secured Party agrees with all other
Secured Parties and the Agent (i) that it shall not, and shall not attempt to,
exercise any rights with respect to its security interest in the Collateral,
whether pursuant to any other agreement or otherwise (other than pursuant to
this Agreement), or take or institute any action against the Agent or any of the
other Secured Parties in respect of the Collateral or its rights hereunder
(other than any such action arising from the breach of this Agreement) and (ii)
that such Secured Party has no other rights with respect to the Collateral other
than as set forth in this Agreement and the other Transaction Documents. Upon
the acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent and the retiring
Agent shall be discharged from its duties and obligations under the Agreement.
After any retiring Agent’s resignation or removal hereunder as Agent, the
provisions of the Agreement including this Annex B shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Agent.

 



 

 